                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11
                                                            Case No. 16-10238 (MFW)
SFX ENTERTAINMENT, INC., et al.,1
                                                            (Jointly Administered)
                      Reorganized Debtors.                  Hearing Date: November 1, 2018 at 2:00 p.m.
                                                            Obj. Deadline: September 21, 2018 at 4:00 p.m.


               NOTICE OF SUBMISSION OF COPIES OF PROOFS OF CLAIM

         PLEASE TAKE NOTICE that counsel for the above-captioned reorganized debtors (the

“Reorganized Debtors”) in the above-captioned chapter 11 cases, has delivered to the Chambers

of the Honorable Mary F. Walrath, copies of all proofs of claim required to be submitted

pursuant to Section 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003 and 3007 and Local

Rule 3007-1, that are the subject of the Eleventh Omnibus Objection (Substantive) of the Debtors

to Claims Pursuant to Sections 105 and 502(b) of the Bankruptcy Code, Bankruptcy Rules 3003

and 3007 and Local Rule 3007-1 [Docket No. 1795, Filed August 31, 2018]. A hearing on the

Omnibus Objection is scheduled for November 1, 2018 at 2:0 p.m. (prevailing Eastern Time).

         PLEASE TAKE FURTHER NOTICE that copies of the claims may be obtained from

the undersigned counsel to the Reorganized Debtors.

1
  The Debtors in the chapter 11 cases, along with the last four (4) digits of each Debtor’s federal tax identification
number, if applicable, are: 430R Acquisition LLC (7350); Beatport, LLC (1024); Core Productions LLC (3613); EZ
Festivals, LLC (2693); Flavorus, Inc. (7119); ID&T/SFX Mysteryland LLC (6459); ID&T/SFX North America LLC
(5154); ID&T/SFX Q-Dance LLC (6298); ID&T/SFX Sensation LLC (6460); ID&T/SFX TomorrowWorld LLC
(7238); LETMA Acquisition LLC (0452); Made Event, LLC (1127); Michigan JJ Holdings LLC (n/a); SFX
Acquisition, LLC (1063); SFX Brazil LLC (0047); SFX Canada Inc. (7070); SFX Development LLC (2102); SFX
EDM Holdings Corporation (2460); SFX Entertainment, Inc. (0047); SFX Entertainment International, Inc. (2987);
SFX Entertainment International II, Inc. (1998); SFX Intermediate Holdco II LLC (5954); SFX Managing Member
Inc. (2428); SFX Marketing LLC (7734); SFX Platform & Sponsorship LLC (9234); SFX Technology Services, Inc.
(0402); SFX/AB Live Event Canada, Inc. (6422); SFX/AB Live Event Intermediate Holdco LLC (8004); SFX/AB
Live Event LLC (9703); SFX-94 LLC (5884); SFX-Disco Intermediate Holdco LLC (5441); SFX-Disco Operating
LLC (5441); SFXE IP LLC (0047); SFX-EMC, Inc. (7765); SFX-Hudson LLC (0047); SFX-IDT N.A. Holding II
LLC (4860); SFX-LIC Operating LLC (0950); SFX-IDT N.A. Holding LLC (2428); SFX-Nightlife Operating LLC
(4673); SFX-Perryscope LLC (4724); SFX-React Operating LLC (0584); Spring Awakening, LLC (6390); SFXE
Netherlands Holdings Coöperatief U.A. (6812); SFXE Netherlands Holdings B.V. (6898). The Reorganized
Debtors’ business address is 524 Broadway, 11th Floor, New York, NY 10012.

DEL 408372874v1
Dated: October 18, 2018   GREENBERG TRAURIG, LLP

                          /s/ Dennis A. Meloro
                          Dennis A. Meloro (DE Bar No. 4435)
                          1007 North Orange Street, Suite 1200
                          Wilmington, Delaware 19801
                          Tel. (302) 661-7000
                          Email: melorod@gtlaw.com

                          Counsel for the Reorganized Debtors




DEL 408372874v1
